08/30/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                   Assigned on Briefs at Knoxville June 25, 2019

              SAMUEL WINKFIELD v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Madison County
                     No. C-18-1999 Donald H. Allen, Judge


                           No. W2018-01873-CCA-R3-ECN


The Petitioner, Samuel Winkfield, appeals the Madison County Circuit Court’s summary
dismissal of his petition for a writ of error coram nobis from his second degree murder
and tampering with evidence convictions, for which he received an effective sentence of
twenty-five years. We affirm the judgment of the coram nobis court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and J. ROSS DYER, JJ., joined.

Samuel Winkfield, Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Jody Pickens, District Attorney General; and Alfred Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

       This case relates to the 2007 shooting death of the Petitioner’s roommate, James
Charles Haney. The Petitioner was indicted for first degree premeditated murder, first
degree felony murder, especially aggravated kidnapping, tampering with evidence, and
conspiracy to tamper with evidence. The jury acquitted the Petitioner of first degree
felony murder and conspiracy to tamper with evidence but was unable to reach verdicts
on the remaining charges. The trial court granted a mistrial, and at the second trial, the
Petitioner was convicted of second degree murder and tampering with evidence. The jury
was unable to reach a verdict on especially aggravated kidnapping, and the charge was
ultimately dismissed. See State v. Samuel Armod Winkfield, No. W2008-01347-CCA-
R3-CD, 2010 WL 796917 (Tenn. Crim. App. Mar. 9, 2010), perm. app. denied (Tenn.
Aug. 25, 2010). The Petitioner unsuccessfully sought post-conviction relief on the basis
that he received the ineffective assistance of counsel because counsel failed to investigate
adequately, to produce defense witnesses, to obtain expert testimony, to cross-examine
witnesses adequately, and to explore alternative defense theories. See Samuel Winkfield
v. State, No. W2012-02413-CCA-R3-PC, 2013 WL 6001929 (Tenn. Crim. App. Nov. 8,
2013), perm. app. denied (Tenn. Apr. 11, 2014). The Petitioner also unsuccessfully
sought federal habeas corpus relief. See Samuel Winkfield v. Cherry Lindamood,
Warden, No. 17-6194, 2017 WL 6887029 (6th Circ. 2017).

        On August 17, 2018, the Petitioner filed the instant petition for a writ of error
coram nobis. In the petition, he stated that he was entitled to relief because the State
violated the rules of discovery and Brady v. Maryland, 373 U.S. 83 (1963), by failing to
disclose plea agreements with trial witnesses, police statements and grand jury testimony
of trial witnesses, “evidence detailed in its investigation,” police “lead/tip sheets,” officer
notes, an October 19, 2006 9-1-1 recording, crime scene photographs, and records related
to the victim’s injuries. The Petitioner argued that if he had received a complete
discovery package, he would have been able to undermine the State’s theory that the
Petitioner “committed any crime” and to impeach the State’s witnesses. The Petitioner
also argued that (1) the trial court provided the jury with incorrect instructions relative to
the elements of each offense, (2) the evidence was insufficient to support his convictions,
(3) the trial court and the prosecutor failed to inquire about a potential conflict of interests
related to trial counsel’s simultaneous representation of a State’s witness, (4) the
“predicate convictions used to convict and sentence the Petitioner . . . and establish him
as a violent [offender] at 100% [service] is void because the plea upon which it rested
was obtained in violation of prior case law,” (5) his sentence is excessive, and (6) he
received the ineffective assistance of counsel.

       The State contended that the petition was untimely and requested that it be
dismissed. Alternatively, the State denied suppressing evidence and violating the rules of
discovery. The State asserted that it had an open-file discovery policy and that the
Petitioner was provided “full access to all [S]tate files.” The State argued that anything
not contained in the discovery materials were matters of public record and were
accessible by the Petitioner. The State argued that the Petitioner’s remaining issues were
not cognizable for coram nobis relief.

        The coram nobis court summarily denied relief and dismissed the petition. The
court ruled that the petition was untimely after determining that the Petitioner was
convicted in January 2008 and that this court denied relief in March 2010. The court
found that the petition included two attachments, reflecting the prison in which the
Petitioner was confined had been on lock-down status in April 2018 and July 2018, and
determined that this did not entitle the Petitioner to equitable tolling of the statute of
limitations because the lock-down periods were approximately ten years after the
judgments became final.


                                             -2-
        The coram nobis court likewise determined that judgments of conviction showing
the State’s witnesses had criminal histories were public records and were accessible by
the Petitioner and his trial counsel. The court noted that the July 23, 2007 judgment of
conviction for State’s witness William L. Hammond did not constitute new evidence
because it existed at the time of the January 2008 trial. Relative to State’s witness Larry
Futtrell, the court found that, according to the Petitioner’s motion to reveal the plea
agreement, the defense knew the substance of Mr. Luttrell’s proposed trial testimony.
The court noted that Mr. Luttrell and the Petitioner were confined in the same jail and
found that judgments reflecting prior convictions would have been public records. The
court, likewise, found that the Petitioner failed to provide reasons why discovery was not
addressed in the post-conviction proceedings.

       The coram nobis court determined that Brady violations could not be raised in a
coram nobis petition and that no basis existed to toll the statute of limitations for any
cognizable claim. The court found that the petition did not include documents or
evidence showing that new evidence existed. That court found that the Petitioner only
attached Mr. Hammond’s 2007 judgment of conviction, the Petitioner’s judgments of
conviction, a discovery motion filed by trial counsel, a letter to the prosecutor, and a
document showing prison lock-down periods. The court determined that none of the
Petitioner’s attachments constituted new evidence warranting relief.

      The coram nobis court determined that the allegations related to jury instructions
should have been raised in the appeal from the conviction or the post-conviction
proceedings and that the ineffective assistance claims should have been raised in the post-
conviction proceedings. This appeal followed.

        The Petitioner contends that the coram nobis court erred by denying relief. He
argues that he is entitled to equitable tolling of the statute of limitations. He also asserts
that the trial court erred during jury instructions, that the trial court judge and the
prosecutor failed to inquire about trial counsel’s potential conflict of interests, that the
trial court erred in using “predicate convictions” to sentence him to twenty-five years,
that his sentence is excessive, that the court made improper findings of fact regarding the
State’s discovery policy, and that he received the ineffective assistance of counsel. The
State responds that the court did not err by denying relief because the petition was filed
after the statute of limitations expired and equitable tolling is not warranted.

       A writ of error coram nobis lies “for subsequently or newly discovered evidence
relating to matters which were not litigated at the trial if the judge determines that such
evidence may have resulted in a different judgment, had it been presented at the trial.”
T.C.A. § 40-26-105(b) (2012); State v. Hart, 911 S.W.2d 371, 374 (Tenn. Crim. App.
1995); see Cole v. State, 589 S.W.2d 941 (Tenn. Crim. App. 1979). The purpose of a
coram nobis proceeding “is to bring to the attention of the court some fact unknown to
the court, which if known would have resulted in a different judgment.” State ex rel.

                                            -3-
Carlson v. State, 407 S.W.2d 165, 167 (Tenn. 1966). The decision to grant or deny such
a writ rests within the sound discretion of the court. Jones v. State, 519 S.W.2d 398, 400
(Tenn. Crim. App. 1974); see Teague v. State, 772 S.W.2d 915, 921 (Tenn. Crim. App.
1988). A petition for a writ of coram nobis must be filed within one year of the judgment
becoming final in the trial court. State v. Mixon, 983 S.W.2d 661, 670 (Tenn. 1999). A
judgment becomes final “thirty days after its entry in the trial court if no post-trial
motions are filed or upon entry of an order disposing of a timely filed, post-trial motion.”
Harris v. State, 301 S.W.3d 141, 144 (Tenn. 2010). “[T]he statute of limitations . . . is
not an affirmative defense that must be specifically raised by the State in error coram
nobis cases; instead, the . . . petition must show on its face that it is timely filed.” Nunley
v. State, 552 S.W.3d 800, 829 (Tenn. 2018). A limited exception to the statute of
limitations exists when due process requires tolling. Workman v. State, 41 S.W.3d 100,
103 (Tenn. 2001).

        “When a petitioner seeks a writ of error coram nobis based on newly discovered
evidence of actual innocence, due process considerations may require tolling of the
statute of limitations.” Harris, 301 S.W.3d at 145 (citing Workman, 41 S.W.3d at 101).
“[B]efore a state may terminate a claim for failure to comply with procedural
requirements such as statutes of limitations, due process requires that potential litigants
be provided an opportunity for the presentation of claims at a meaningful time and in a
meaningful manner.” Burford v. State, 845 S.W.2d 204, 208 (Tenn. 1992); see
Workman, 41 S.W.3d at 102. However, a petitioner “must exercise due diligence in
presenting the claim.” Harris, 301 S.W.3d at 144. Whether due process principles
require tolling the statute of limitations is a mixed question of law and fact and is
reviewed de novo with no presumption of correctness. See Vaughn v. State, 202 S.W.3d
106, 115 (Tenn. 2006).

       The record reflects that on August 25, 2010, the supreme court denied the
Petitioner’s application for permission to appeal this court’s denial of relief in the
conviction proceedings. See State v. Samuel Armod Winkfield, No. W2008-01347-SC-
R11-CD (Tenn. Aug. 25, 2010) (order). The petition for a writ of error coram nobis was
filed on August 17, 2018, which was long after the statute of limitations expired.

       Our supreme court has determined that “compliance with the timely filing
requirement . . . is an essential element of a coram nobis claim.” Nunley, 552 S.W.3d at
828. However, a petitioner can request equitable tolling of the limitations period.

       To be entitled to equitable tolling, a prisoner must demonstrate with
       particularity in the petition: (1) that the ground or grounds upon which the
       prisoner is seeking relief are “later arising” grounds, that is grounds that
       arose after the point in time when the applicable statute of limitations
       normally would have started to run; [and] (2) that, based on the facts of the
       case, the strict application of the statute of limitations would effectively

                                             -4-
       deny the prisoner a reasonable opportunity to present his or her claims . . . .
       A prisoner is not entitled to equitable tolling to pursue a patently non-
       meritorious ground for relief.

Id. at 829 (internal citation omitted). Likewise, “the coram nobis petition must be filed
within a time period that ‘does not exceed the reasonable opportunity afforded by due
process.’” Id. at 830 (quoting Sample v. State, 82 S.W.3d 267, 275 (Tenn. 2002)); see
Workman, 41 S.W.3d at 103.

        The Petitioner argues on appeal that he attempted to comply with the procedural
requirements in seeking coram nobis relief and that his deficiencies in his attempts were
attributable to the ineffective assistance of trial counsel. However, this does not warrant
tolling the statute of limitations. The Petitioner’s ineffective assistance allegations are
appropriate for post-conviction relief, not coram nobis relief. Likewise, the Petitioner’s
allegations related to the discovery process are not later arising because the relevant
information was available from the State or were matters of public record. Even if the
Petitioner’s allegation that he received ineffective assistance during the discovery process
were true, the Petitioner would not be entitled to tolling of the statute of limitations
because the information identified by the Petitioner is not later arising. Likewise,
allegations involving Brady violations are appropriate for post-conviction petitions, not
coram nobis relief. See Nunley, 552 S.W.3d at 800. The Petitioner’s remaining
allegations related to sufficiency of the convicting evidence, jury instructions, sentencing,
and a potential conflict of interests were matters to be addressed in the appeal from the
conviction and the post-conviction proceedings, and the allegations do not involve
information that is later arising. We note that the Petitioner challenged the sufficiency of
the evidence and his sentence in the appeal from the conviction proceedings. See Samuel
Armod Winkfield, 2010 WL 796917, at *1. Therefore, the coram nobis court did not err
by summarily denying relief and dismissing the petition.

       Based upon the forgoing and the record as a whole, the judgment of the coram
nobis court is affirmed.




                                          _____________________________________
                                          ROBERT H. MONTGOMERY, JR., JUDGE




                                            -5-